DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Non-Final Rejection of May 27, 2021, filed August 25, 2021 is acknowledged.  Claims 1-4 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pete Klobuchar on October 19, 2021.
The application has been amended as follows: 
Claim 1 Line 23, addition of a coma after “(2)” 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed hot forged steel material is Vartanov (US 2015/0259771 A1), originally of record in the Non-Final Rejection dated May 27, 2021.  Vartanov teaches a hot forged steel (Abstract) with a composition as described in the below table ([0032]-[0047]) and where the values that are within the claimed and cited ranges shown in the far right column in the below table are used, the below equations are met.  Vartanov does not teach or suggest, alone or in combination with the prior art a total area fraction of ferrite and pearlite in a microstructure in the hot forged steel material is 95.0% or more, a grain size number of ferrite specified in JIS G 0551(2013) in the hot forged steel material is 9.0 or more, and an absorbed energy at -30⁰C is 100 J or more in the Charpy impact test conforming to JIS Z 2242(2005) using a V notch specimen.
Equation 1:  	0.36 ≤ C + (Si + Mn)/6 + (Cr + V)/5 + Cu/15 < 0.68
		0.36 ≤ 0.19 + (0.6+1.45)/6 + (0.2+0.3)/5 + .05/15 < 0.68
		0.36 ≤ 0.665 < 0.68 (met)
Equation 2:	(51/12) x C – V ≤ 0.52
		((51/12) x 0.19) -0.3 ≤ 0.52
		0.5075 ≤ 0.52 (met) 
Table
Element
Cl. 1 (mass %)
[0032]-[0047] (weight %)+
Calculation values
C
0.14-0.20
0.18-0.55
0.19
Si
0.2-1.00
≤ 2.0
0.6
Mn
1.00-1.90
≤ 2.0
1.45
P
≤ 0.030
≤ 0.035

S
≤ 0.030
≤ 0.04

V
0.16-0.30
≤ 0.3
0.3
Al
0.015-0.050
≤ 0.2
0.015
N
0.0050-0.0250
≤ 0.05
0.0050
Cr
0.10-0.30
≤ 3.0
0.2
Cu
≤ 0.10
≤ 1.5
0.05
Nb
≤ 0.10
≤ 0.10

Fe & impurities
balance
balance


+ in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments, filed August 25, 2021, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of May 27, 2021 have been withdrawn. 

Applicant’s arguments and amendments, filed August 25, 2021, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Specifically the area fraction of ferrite and pearlite in the microstructure is non-obvious over Vartanov, and the processing differences between Vartanov and the application discussed in the Remarks provide an objective showing that the claimed grain size and the absorbed energy values would not be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784